                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
 EDDYSTONE RAIL COMPANY, LLC,                      :
                                                   :
                 Plaintiff/Counter-Defendant,      :
                                                   :
                                                   :     CIVIL ACTION
                    v.                             :
                                                   :
 JULIO RIOS, JEREMY GAMBOA,                        :
 BRIDGER LOGISTICS, LLC,                           :
 FERRELLGAS PARTNERS, L.P.,                        :     No. 17-495
 FERRELLGAS, L.P., BRIDGER RAIL                    :
 SHIPPING, LLC, BRIDGER REAL                       :
 PROPERTY, LLC, BRIDGER STORAGE,                   :
 LLC, BRIDGER SWAN RANCH, LLC,                     :
 BRIDGER TERMINALS, LLC, BRIDGER                   :
                                                   :
 TRANSPORTATION, LLC, J.J. ADDISON
                                                   :
 PARTNERS, LLC, J.J. LIBERTY, LLC,                 :
 BRIDGER ADMINISTRATIVE SERVICES                   :
 II, LLC, BRIDGER ENERGY, LLC,                     :
 BRIDGER LAKE, LLC, BRIDGER                        :
 LEASING, LLC, and BRIDGER MARINE,                 :
 LLC,                                              :
                                                   :
                 Defendants,                       :
                                                   :
 BRIDGER LOGISTICS, LLC,                           :
                                                   :
 FERRELLGAS PARTNERS, L.P., and
                                                   :
 FERRELLGAS, L.P.,                                 :
                                                   :
                 Defendants/Counterclaimants.      :
                                                   :

                                            ORDER

               AND NOW, this 26th day of March, 2019, upon consideration of the Motion to

Dismiss Plaintiff’s First Amended Complaint for Lack of Subject-Matter Jurisdiction Pursuant to

Fed. R. Civ. P. 12(b)(1) filed by all of the Defendants (Doc. No. 283), Plaintiff, Eddystone Rail

Company, LLC’s (“Eddystone”) Opposition to Defendants’ Motion to Dismiss, Defendants’
Reply and Eddystone’s Sur-Reply, it is hereby ORDERED that the Motion to Dismiss is

DENIED.




                                                 BY THE COURT:



                                                 /s/ Robert F. Kelly
                                                 ROBERT F. KELLY
                                                 SENIOR JUDGE




                                             2
